Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8, 14 are amended.
Response to Arguments
Applicant’s arguments have been fully considered and addressed below:
Re the double patenting rejection, the amendment do not overcome the non-statutory double patenting rejection and will be further clarified below.
Applicant’s arguments, see remarks, filed 11/19/2021, with respect to the 35 USC 103 rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as further clarified below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10802284. 

Claim 1 of instance application
Claim 1 of Patent No. 10802284
A method for capturing an image of a target object within an augmented reality environment, the method comprising:

detecting the target object within a field of view of an augmented reality viewing device;

rendering a scanning area within the field of view of the augmented reality viewing device, wherein rendering the scanning area comprises rendering a representation of an active read area of a camera associated with the augmented reality viewing device in a first graphical characteristic of the scanning area;












in response to the target object being in the scanning area, capturing, by the camera associated with the augmented reality viewing device, [[an]]the image of the target object


detecting the target object within a field of view of an augmented reality viewing device; 

rendering a scanning area within the field of view of the augmented reality viewing device, wherein rendering the scanning area comprises rendering a representation of an active read area of a camera associated with the augmented reality viewing device, wherein the scanning area is rendered as a colored region superimposed on a view presented to a user of the augmented reality viewing device based on a state of the target object within the field of view of the augmented reality viewing device, 

and in response to the target object being in the scanning area, capturing, by the camera associated with the augmented reality viewing device, an image of the target object


As illustrated above in the table, while claim 1 of the instance application and claim 1 of the US Patent at issue are not identical, the applications are not patentably distinct from each 

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10802284 in view of Tremblay et al. (US 20140225903).
The table below illustrates the double patenting rejection and shows claim 14 of the instance application as compared to claim 1 of the patent:
Claim 14 of instance application
Claim 1 of Patent No. 10802284
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code stored therein, the computer-executable program code comprising program code instructions configured to: detect a target object within a field of view of an augmented reality viewing device 









in response to determining that the target object is located within the active read area of the camera, render the representation of the active read area of the camera in a second graphical characteristic of the scanning area that is different from the first graphical characteristic, 



wherein a change from the first graphical characteristic to the second graphical characteristic is gradual relative to an area of the target object within the scanning area; and

in response to the target object being in the scanning area, capture, by the camera associated with the augmented reality viewing device, an image of the target object




detecting the target object within a field of view of an augmented reality viewing device; 


wherein the state of the target object within the field of view of the augmented reality viewing device corresponds to one of: located within the active read area of the camera, not located within the active read area of the camera, and captured by the camera within the active read area, and wherein the colored region corresponding to the scanning area changes from one color to another color and from one saturation level 






and in response to the target object being in the scanning area, capturing, by the camera associated with the augmented reality viewing device, an image of the target object


As illustrated above in the table, while claim 14 of the instance application and claim 1 of the US Patent at issue are not identical, the applications are not patentably distinct from each other because the claims of the U.S. Patent are more specific (rendering from one color to another is more specific than rendering from one graphical characteristic to another) and anticipate the claims of the instance application, with the only notable different limitation of, “wherein a change from the first graphical characteristic to the second graphical characteristic is gradual relative to an area of the target object within the scanning area.”  Hence, the only 
Tremblay is relied upon to teach wherein a change from the first graphical characteristic to the second graphical characteristic is gradual relative to an area of the target object within the scanning area (see [0073], wherein color can gradually change from one color to another color to provide visual feedback to the user).  It would have been obvious to one of ordinary skill in the art to modify the U.S. Patent’s AR system of changing graphical characteristics of the active read area such as color to explicitly change colors gradually, as taught by Tremblay, as the references are in the analogous art of providing visual feedback to the user.  An advantage of the modification is that it achieves the result of providing for graphical changes, such as color, to be performed gradually to provide visual feedback to the user to inform the user about different depth zone, as taught by Tremblay.
The dependent claims do not patentably distinguish from the interfering U.S. Patent, and are rejected for at least the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation") and Agostini et al. (US 20160267808).
Re claim 1, Herwig teaches a method for capturing an image of a target object within an augmented reality environment, the method comprising:
detecting the target object within a field of view (see [0019], in view of Fig. 5, wherein a target object 504 with a barcode is scanned by a scanner).
rendering a scanning area within the field of (see [0012], scanner includes camera and sensors), (see [0019], in view of Fig. 5; …The scanner 180 projects a targeting pattern 505 on 
wherein rendering the scanning area comprises rendering a representation of an active
read area of a camera in a first graphical characteristic of the scanning area (see [0019], wherein a targeting pattern 505 is projected as a first graphical characteristic of the scanning area)
in response to determining that the target object is located within the active read area of the camera, rendering the representation of the active read area of the camera in a second
graphical characteristic of the scanning area that is different from the first graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color green to indicate object is located within the active read area).  Thus, a second graphical characteristic is the color green, different from the shape of the scanning target area).
and in response to the target object being in the scanning area, capturing, by the camera, an image of the target object (see [0019, in view of Fig. 5, wherein a target object is within the indicated area suitable for imaging such as within a targeting beam area), and (see [0020], in view of Fig. 6, wherein a view of an imaging area is taken, and an object in the proper position for image scanning is determined, then a capture image is taken to extract bar code information).

However, Danhof teaches wherein a target object is within a field of view of a reality viewing device, and a camera associated with the reality viewing device (see p. 3, left column, wherein the virtual scene displays a field of view of an augmented reality CAD model), (see p. 3, in reference to Fig. 2, wherein a VR environment including an augmented reality viewing device worn by a user as shown).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig’s scanning system to explicitly include target objects within a reality viewing device, as taught by Danhof, as the references are in the analogous art of scanner systems to scanning objects to retrieve information.  An advantage of the modification is that it achieves the result of using properties of a real world scanner and apply some of those properties to a virtual scanner to scan object within a virtual environment.
	Danhoff teaches applications of VR with augmented reality environments (see p. 2, right col.), but does not explicitly teach that the device is an augmented reality viewing device.
	However, Agostini teaches the device is an augmented reality viewing device (see [0005], augmented reality over a live camera view) and (see [0021], displays such as tablets and optical head mounted display)
Herwig, Danhof, and Agostini teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof 's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area in a virtual environment, to explicitly include a rendering in an augmented reality environment using a 
Re claim 2, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Danhof teaches rendering a 3d image of a scanning device within the field of view of the augmented reality viewing device (see p. 3 in reference to fig. 3, wherein a virtual 3D scanner is rendered).  For motivation, see claim 1.
Re claim 3, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Herwig teaches in response to determining that the target object is not located within the active read area of the camera, rendering the representation of the active read area of the camera in a third graphical characteristic of the scanning area that is different from the first graphical characteristic and the second graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color red when the target object is not read correctly within the active read area, the color red being a different characteristic from the first characteristic of a shape and a second characteristic of a color green).
Re claim 4, Herwig and Danhof and Agostini teaches claim 3.  Furthermore, Agostini teaches in response to determining that the target object is captured by the camera within the active read area, rendering the representation of the active read area of the camera in a fourth graphical characteristic of the scanning area that is different from the first, second, and third graphical characteristic (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of th live view characteristic wherein no target shape or removal of a target shape is rendered in response to captured objects from a scanner. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof and Agostini 's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area, to explicitly include a 4th rendering characteristic, wherein the target shape is removed, as the references are in the analogous art of capturing of object and image data using a capture device.  An advantage of the modification is that it achieves the result of removing a scanning area rendering from view so to allow for a better view of the object without the scanning area obstructing the live view).
Re claim 5, Herwig and Danhof and Agostini teaches claim 1.  
Furthermore, Agostini teaches a removal of a scanning area from the field of view of a scanner (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of a camera is used to capture a view of an image tag 132 that is preferably a barcode or QR code attached on the equipment target object.  Thus, the scanning area is effectively removed in the live camera view during scanning processes as a type of change to the shape of the scanning area.
For motivation, see claim 4.
Re claim 6, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Agostini teaches wherein capturing the image of the target object further comprises causing an audible sound to be emitted from the augmented reality viewing device ([0024] Digital assets 104 include one or more of 2D and 3D objects, audio clips (e.g., of human voice instructions or procedures, sample sounds of machinery or devices, music, and the like), video clips (e.g., of instructions, procedures, dramatizations of problems or incidents, corporate messaging, and the like), static images (e.g., of technical drawings, depictions or photographs of machinery, equipment, illustrations, photographs of problems of incidents, and the like), text data (e.g., of instructions, procedures, statistics, and the like), animations (e.g., of instructions, procedures, and the like), hyperlinks (e.g., to documentation, reports, external applications, and the like), and any other types of digital media).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof and Agostini 's system of showing a rendered of a virtual/augmented reality environment to explicitly include audible sound, as taught by Agostini, as the references are in the analogous art of capturing of object and image data.  An advantage of the modification is that it achieves the result of using well known sound and audio effects to create a more immersive environment for a user of a virtual/augmented reality device.
Re claim 7, Herwig and Danhof and Agostini teaches claim 1.  Furthermore, Agostini teaches wherein the augmented reality viewing device comprises a binocular augmented reality headset (see [0021], displays such as optical head mounted display as a binocular augmented reality headset).  For motivation, see claim 1.
Claims 8-13 claims limitations in scope to claims 1-6 and are rejected for at least the reasons above.
Claims 20 claims limitations in scope to claim 7 and is rejected for at least the reasons above.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation") and Agostini et al. (US 20160267808) and Tremblay et al. (US 20140225903).
Claim 14 claims limitations in scope to claim 1 and is rejected for at least the reasons above in view of Herwig, Danhof, and Agnostini.  Furthermore, Herwig teaches the additional limitation of wherein a change from the first graphical characteristic to the second graphical characteristic is relative to an area of the target object within the scanning area (see [0014], wherein the targeting area is rendered is presented as a different shape or the color red when the target object is not read correctly within the active read area, the color red being a different characteristic from the first characteristic of a shape and a second characteristic of a color green).
Herwig, Danhof, and Agostini does not explicitly teach wherein the change is gradual.
However, Tremblay teaches wherein the change is gradual (see [0073], wherein color can gradually change from one color to another color to provide visual feedback to the user).  
Herwig, Danhof, Agostini, and Tremblay teaches claim 14.  It would have been obvious to one of ordinary skill in the art to modify Herwig, Danhof, and Agostini’s scanning system of changing graphical characteristics of the active read area such as color to explicitly change colors gradually, as taught by Tremblay, as the references are in the analogous art of providing visual feedback to the user.  An advantage of the modification is that it achieves the result of providing for graphical changes, such as color, to be performed gradually to provide visual feedback to the user to inform the user about different depth zones, as taught by Tremblay.
Claim 15-19 claim limitations in scope to claims 2-6, and are rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616